                                             Case 2:15-cv-01382-RFB-CWH Document 231 Filed 05/29/19 Page 1 of 3



                                         1   Ogonna Brown, Esq.                                       Casey T. Wallace
                                             Nevada Bar No. 7589                                      Texas Bar No. 00795827
                                         2   OBrown@lrrc.com                                          (Pro Hac Vice Application Pending)
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP                       FELDMAN & FELDMAN, PC
                                         3   3993 Howard Hughes Parkway, Suite 600                    3355 W. Alabama, Ste. 1220
                                             Las Vegas, NV 89169                                      Houston, TX 77098
                                         4   Tel: 702.949.8200                                        Tel: (713) 986-9471
                                             Fax: 702.949.8398                                        Fax: (713) 986-9472
                                         5                                                            casey.wallace@feldman.law
                                             Local Counsel for Intervenor-Cross Claimants
                                         6                                                            Attorneys for Intervenor-Cross
                                                                                                      Claimants
                                         7

                                         8                               IN THE UNITED STATES DISTRICT COURT
                                                                              FOR THE DISTRICT OF NEVADA
                                         9
                                             CORISSA JONES, on behalf of herself and on        Case No. 2:15-cv-01382-RFB-CWH
3993 Howard Hughes Parkway, Suite 600




                                        10
                                             behalf all others similarly situated,
                                        11
                                                       Plaintiff,                              STIPULATION TO EXTEND TIME FOR
                                        12   vs.                                               INTERVENOR-CROSS CLAIMANTS TO
                                                                                               FILE REPLY IN SUPPORT OF MOTION
Las Vegas, NV 89169




                                        13   SHAC, LLC, D/B/A SAPPHIRE                         TO INTERVENE (FIRST REQUEST)
                                             EGENTELMEN’S CLUB, SHAC MT, LLC,
                                        14
                                             DAVID MICHAEL TALLA, AND PETER
                                        15   FEINSTEIN,

                                        16                 Defendants.
                                        17

                                        18

                                        19            Intervenor-Cross Claimants Ashley Amos, Jamie Asher, Samantha Baraldi, Nicole
                                        20   Beckwith, Samantha Christian, Oana E. Ciolacu, Cara DeBona, Amphayvon Dythavon, Susana
                                        21   Faas, Tiffany Francis, Linsey Gile, Unique Hairston, Markie Henderson, Sarah Henscheid,
                                        22   Samantha Hopkins, Jenny Knaus, Rinrada Lishnoff, Erika Luevano, Arza Mubarispur, Allison
                                        23   Morton, Tasha Pablo, Kamila Persse, Brandy Pisano, Leslie Scott, Brenna Sharp, Kayla Szabo,
                                        24   Cara Thornberry, Irina Tugui, Bonnie Turechek, and Adrienne Zager (“Dancer Intervenors”), and
                                        25   Plaintiff Corissa Jones and Class Members (collectively, “Plaintiffs”), hereby stipulate to an
                                        26   extension of time to file a Reply to Plaintiffs’ Response (Doc. 230) in opposition to Dancer
                                        27   Intervenors’ motion for an order allowing them to intervene (Doc. 226) in this matter as a matter
                                        28




                                             108230942.1
                                             Case 2:15-cv-01382-RFB-CWH Document 231 Filed 05/29/19 Page 2 of 3



                                         1   of right pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure, or alternatively for
                                         2   permissive intervention under Rule 24(b) of the Federal Rules of Civil Procedure, from May 28,
                                         3   2019, until May 31, 2019. Counsel for Dancer Intervenors request an additional three (3) days
                                         4   within which to file the reply.1 The requested continuance will not prejudice the parties, nor will it
                                         5   impact other Court-imposed deadlines established in this case. This is the first request for a
                                         6   continuance of this deadline.
                                         7   Dated the 29th day of May, 2019.              Dated the 29th day of May, 2019.
                                         8       By:    /s/ Jeffrey Albregts                By:    /s/ Ogonna M. Brown
                                         9          Jeffrey Albregts                           Ogonna M. Brown
                                                    Nevada Bar No. 0066                        Nevada Bar No. 7589
3993 Howard Hughes Parkway, Suite 600




                                        10          Krista N. Albregts                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                    Nevada Bar No. 13301                       3993 Howard Hughes Parkway, Suite 600
                                        11          701 Shadow Lane, Suite 150                 Las Vegas, Nevada 89169
                                                    Las Vegas, Nevada 89106                    Tel: (702) 474-2622
                                        12
                                                    Tel: (702) 483-5026                        obrown@lrrc.com
                                                    krista.albregts@gmail.com
Las Vegas, NV 89169




                                        13
                                                                                                Local Counsel for Intervenors
                                        14          Local Counsel for Plaintiffs
                                                                                            By: /s/ Casey T. Wallace
                                        15          David W. Hodges                            Casey T. Wallace
                                                    (Pro hac vice admitted)                    (Pro hac vice application pending)
                                        16          KENNEDY HODGES, LLP                        FELDMAN & FELDMAN, PC
                                                    4409 Montrose Blvd., Suite 200             3355 W. Alabama, Ste. 1220
                                        17          Houston, TX 77006                          Houston, TX 77098
                                                    Tel: (713) 523-0001                        Tel: (713) 986-9471
                                        18
                                                    dhodges@kennedyhodges.com                  Fax
                                        19                                                     casey.wallace@feldman.law
                                                    Counsel For Plaintiffs
                                        20                                                      Counsel For Intervenors
                                        21

                                        22

                                        23                                                      May 30, 2019
                                                                                     IT IS SO ORDERED.
                                        24                                           _____________________________________________
                                                                                     UNITED STATES DISTRICT JUDGE
                                        25

                                        26                                           Dated:_______________________________________
                                        27
                                             1
                                              This stipulation was not submitted yesterday, because although counsel received Plaintiffs’
                                        28   consent to the extension, approval of the written stipulation was not received until today.
                                                                                            --2--



                                             108230942.1
                                             Case 2:15-cv-01382-RFB-CWH Document 231 Filed 05/29/19 Page 3 of 3



                                         1                                     CERTIFICATE OF SERVICE
                                         2            Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that a copy of the foregoing document
                                         3   was filed electronically via the Court’s CM/ECF system. Notice of Filing will be served on all
                                         4   parties by operation of the Court’s CM/ECF system, and parties may access this filing through the
                                         5   Courts’ CM/ECF system.
                                         6            Dated this 29th day of May, 2019.
                                         7                                          /s/ Jessie M. Helm
                                                                                    An employee of Lewis Roca Rothgerber Christie LLP
                                         8

                                         9
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11

                                        12
Las Vegas, NV 89169




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                            --3--



                                             108230942.1
